Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Applicant’s arguments, filed 4/20/2022, have been fully considered.   Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	
New Grounds of Rejection
Claim Rejections - 35 USC § 112(a) or 112 (pre-AIA ), first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 4-13, and 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims are directed to a cell loaded with a mixture of nanoparticles exhibiting a peak of absorbance at about 810 nm measured by UV-Vis spectroscopy and nanoparticles exhibiting a peak of absorbance at about 520 nm measured by UV-Vis spectroscopy, wherein said cell is an endothelial colony forming cell and said nanoparticles exhibiting a peak of absorbance at about 810 nm and nanoparticles exhibiting a peak of absorbance at about 520 nm are nanoparticles with a core of gold stabilized by a chitosan coating agent, wherein the nanoparticles of absorbance at about 810 nm exhibit a thermotransductive effect at about 808 nm with a laser.   The limitation cannot be found in the specification or original claims, nor is it supported by a representative number of examples.  Although the application discusses a mixture of two populations of nanoparticles (paragraph 32), nowhere does it discuss or contemplate a mixture of nanoparticles exhibiting a peak of absorbance at about 810 nm measured by UV-Vis spectroscopy and nanoparticles exhibiting a peak of absorbance at about 520 nm measured by UV-Vis spectroscopy, wherein said cell is an endothelial colony forming cell and said nanoparticles exhibiting a peak of absorbance at about 810 nm and nanoparticles exhibiting a peak of absorbance at about 520 nm are nanoparticles with a core of gold stabilized by a chitosan coating agent, wherein the nanoparticles of absorbance at about 810 nm exhibit a thermotransductive effect at about 808 nm with a laser.    Although Example 2, which is directed to chitosan-coated gold nanoparticles and shares some of the claimed characteristics, nowhere does the application contemplate that the characteristics of this one example are to carry across the scope a mixture of nanoparticles exhibiting a peak of absorbance at about 810 nm measured by UV-Vis spectroscopy and nanoparticles exhibiting a peak of absorbance at about 520 nm measured by UV-Vis spectroscopy, wherein said cell is an endothelial colony forming cell and said nanoparticles exhibiting a peak of absorbance at about 810 nm and nanoparticles exhibiting a peak of absorbance at about 520 nm are nanoparticles with a core of gold stabilized by a chitosan coating agent, wherein the nanoparticles of absorbance at about 810 nm exhibit a thermotransductive effect at about 808 nm with a laser.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 4-13, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (ACS Nano, 2015) in view of Laurenzana (Oncotarget, 2014) in further view of Achneck (US 20120141562).  Kang discloses a cell comprising one or more nanoparticles loaded in the cell, wherein said nanoparticles are nanoparticles with a core of gold stabilized by a coating agent and diameter smaller than 100 (Results and Discussion).   The cells used are mesenchymal cells (Results and Discussion).  The cells treat tumors by phototherapy (Results and Discussion).   The cells are prepared by a process comprising a step of incubation of monolayers of the cell with aqueous solutions of nanoparticles with a gold core (Results and Discussion).  The concentration of gold nanoparticles is 100 micrograms/mL (Figure 2). 
Kang fails to teach a coating agent recited in claim 1, and further fails to teach endothelial colony forming cells (ECFCs).  
Laurenzana teaches that the use of radiolabeled ECFCs provides a novel way to combat melanoma with diminished risk and control melanoma progression and metastasis (abstract; Discussion).  The radiolabel comprises 111In (a marking agent; a diagnostic agent) (Introduction).
Achneck teaches that the presence of ECFCs on gold nanoparticles reduces the occurrence of restenosis and thrombosis (paragraphs 68 and 80).   Achneck further teaches that coating the nanoparticles with chitosan increases cell spreading (paragraph 77).   
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use chitosan as the coating agent of Kang.  The motivation for this is the art teaches that coating nanoparticles with chitosan increases cell spreading.   It would have been further obvious to incorporate ECFCs onto the gold nanoparticles.  The motivation for this for this is that the intention of Kang is to use its cell-loaded gold nanoparticles for the treatment of cancer, and the prior art teaches that the use of radiolabeled ECFCs provides a novel way to combat melanoma with diminished risk and control melanoma progression and metastasis, and further the prior art teaches that the presence of ECFCs on gold nanoparticles reduces the occurrence of restenosis and thrombosis.    The chitosan-coated gold nanoparticles of modified Kang are structurally identical to the instant nanoparticles in that they are gold nanoparticles with a chitosan coating with a diameter smaller than 100 nm, and would therefore have the same properties, that is, exhibit a peak of absorbance at about 810 nm measured by UV-Vis spectroscopy and a peak at 520 nm measured by UV-Vis spectroscopy, and the nanoparticles with a peak of absorbance at about 810 exhibit a thermotranductive effect at about 808 nm with a laser.   A composition cannot be separated from its properties, and as the cell of modified Kang is structurally identical to the instant cell, it must share the same properties as the instant shell.  Regarding claim 4, it would have been further obvious to optimize the nanoparticle diameter and find between 4 and 50 nm through routine experimentation.  Kang provides sufficient guidance to this end, as the range of smaller than 100 nm overlaps with the instant range of between 4 and 50 nm.   Regarding claim 5, it would have been further obvious to optimize the pg of gold in the form of said nanoparticles.  In this way, one would find about 50 to about 300 pg through routine experimentation. “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” MPEP § 2144.05, II.  Regarding the properties recited in claims 26-27, a composition cannot be separated from its properties. Modified Kang is structurally identical to the present cell and would share the properties of the present cell, that is, exhibit increased expression of CXCR4 surface receptor as compared to a cell not loaded with said nanoparticles, and exhibit increased internalization of said nanoparticles as compared to a mesenchymal stem cell. 
Applicant argues that a composition cannot be separated from its properties nowhere appears in the MPEP.   Applicant argues that the specification has support for the recitation a dimension smaller than 100 nm.  Applicant argues that the ECFCs of the present invention exhibit significantly greater internalization (i.e., loading) of gold nanoparticles as compared to other cells such as mesenchymal stem cells (MSCs) described in Kang. See Del Rosso 132 Declaration at paragraphs [0013] and [0014]. As previously explained, ECFSs exhibited an internalization rate of 81.7 % from a 150 µM dose of gold nanoparticles. See Del Rosso 132 Declaration at paragraph [0014]. In contrast, MSCs (such as those of Kang) exhibited a mere internalization rate of 24 % from a 150 µM dose of gold nanoparticles. 
Applicant’s arguments have been fully considered but are not found persuasive.   Regarding applicant’s argument that the MPEP does not teach that a composition can be separated from its properties, the examiner’s response is that the MPEP describes the laws and regulations followed in the examination process, and although it articulates a variety of different situations that arise in the examination process, it is not a compendium of scientific knowledge.  Regarding applicant’s argument that a composition can be separated from its properties, the examiner’s response is that the artisan would not agree.  Properties arise from the structure of a composition, and two Identical compositions must therefore share identical properties.   Regarding the results presented in the declaration, the results are not sufficient to overcome the rejection because they are not commensurate in scope with the claimed invention.  The claims are directed to a cell comprising said cell loaded with a mixture of nanoparticles exhibiting a peak of absorbance at about 810 nm measured by UV-Vis spectroscopy and nanoparticles exhibiting a peak of absorbance at about 520 nm measured by UV-Vis spectroscopy, wherein said cell is an endothelial colony forming cell and said nanoparticles exhibiting a peak of absorbance at about 810 nm and nanoparticles exhibiting a peak of absorbance at about 520 nm are nanoparticles with a core of gold stabilized by a coating agent, wherein said nanoparticles exhibiting a peak of absorbance at about 810 nm and have a diameter smaller than 100 nm, wherein said coating agent is selected from the group consisting of chitosan  and wherein said nanoparticles exhibiting a peak of absorbance at about 810 nm exhibit a thermotransductive effect at about 808 nm with a laser.  Although the select particles shown in Figure 1 of the Declaration are stated to have diameters under 100 nm, there is no data or characterization of what the diameters are.  The presently claimed mixture comprises both nanoparticles exhibiting absorbance at about 810 nm that have a diameter smaller than 100 nm  and nanoparticles exhibiting absorbance at about 520 nm of any diameter.  This is a large genus of diameters and diameter combinations.  It is reasonable that the results are attributable to a special relationship between the particle size of the gold-chitosan nanoparticles used and would not necessarily hold across the scope of nanoparticles exhibiting a peak of absorbance at about 810 nm having a diameter smaller than 100 nm and nanoparticles exhibiting a peak of absorbance at about 520 nm having a diameter of any size, as claimed.  In summary, the results are not sufficient to overcome the rejection because they are not commensurate in scope with the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


August 23, 2022